Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Applicant’s arguments filed on Feb. 12, 2021 have been fully considered.
Specification
The disclosure is objected to because of the following informalities: In para 00146, “…in particular lies parallel to the, preferably on the, surface…” seems to be missing at least a word.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claims 1 and 8, “a continuously and/or sequentially scanning” is unclear.  It is unclear what a continuous scanning is and it is unclear what a sequential scanning is.   Further, it is unclear how a continuous scanning and a sequential scanning take place.  Para 0016 of the specification discloses “continuously or sequentially scanning”.  
The remaining claims, not specifically mentioned, are rejected for incorporating the defects from the base claim by dependency.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3-5, 8, 9 and 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Klenk (DE 102005054000 in IDS, using Google translation provided with this Office Action).
Regarding claim 1, Klenk disclose a method for exposing a light-sensitive layer (1, abstract, para 0024) using an optical system (Fig. 1 and 2, para 0025-0028), said method comprising:  generating at least one light ray by use of at least one light source (para 0026), illuminating pixels of an exposure pattern by use of at least one micromirror device and a continuously and/or sequentially scanning, maskless exposure unit (13, para 0003, 0024, 0026, 0027 0030), the at least one micromirror device having a plurality of micromirrors (14-16) with respective mirror intensity profiles (para 0025-0027, Fig. 1 and 2) and overlaying adjuacent ones of the mirror intensity profiles to provide a pattern intensity profile of the exposure pattern by summing the mirror intensity profiles of each of the illuminated pixel of the exposure pattern (para 0007, 0026, Fig. 1, para 0030, Fig. 3).  

Regarding claims 4 and 9, Klenk discloses wherein at least two exposure patterns are illuminated sequentially, and the pattern intensity profiles of the at least two exposure patterns are overlaid as a sum to form an exposure intensity profile of the light-sensitive layer (para 0024-0027, Fig. 1 and 2).
Regarding claim 5, Klenk disclose wherein the overlaying takes place by means of unsharp imaging of the micromirrors in the exposure pattern (para 0026).
Regarding claim 8, Klenk disclose a device (abstract) for exposing a light-sensitive layer (1) using an optical system (para 0025-0028, Fig. 1 and 2) said device comprising:  at least one light source (para 0026) for generating at least one light ray; a continuously and/or sequentially scanning maskless exposure unit (13, para 0003, 0024, 0026, 0027 0030); and at least one micromirror device (13, para 0003, 0024, 0030) with having a plurality of micromirrors (14-16) with respective mirror intensity profiles, the micromirror device being configured to illuminate pixels of an exposure pattern (para 0024-0028), wherein adjacent ones of the mirror intensity profiles are overlayed to provide a pattern intensity profile of the exposure patern by summing the mirror intensity profiles of each of the illuminated pixels of the exposure pattern (para 0007, 0025-0028, 0030, Fig. 1, 3).
Regarding claim 13, Klenk discloses wherein the optical system is moved in a second direction (horizontal direction) that is different from a first direction (vertical direction) in which the continuously and/or sequentially scanning, maskless exposure unit is moved (Fig. 1).
Regarding claim 14, Klenk discloses wherein the second direction is perpendicular to the first direction (vertical and horizontal directons in Fig. 1).
Regarding claim 15, Klenk discloses wherein the pixels are generated based on a geometric shape of the micromirrors (para 0025, 0026, Fig. 1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klenk in view of Thuren et al. (Thuren) (EP 0467076 in IDS, using Google translation provided with this Office Action).
Regarding claim 6, Klenk discloses the claimed invention as discussed above; however, Klenk does not disclose wherein at least two exposure patterns are illuminated sequentially one behind the other and are displaced with a relative displacement between the micromirror device and the light sensitive layer of less than one pixel width.  Thuren discloses in para 0014 and 0056 and Fig. 5b, wherein at least two exposure patterns are illuminated sequentially one behind the other and are displaced with a relative displacement between the micromirror device and the light sensitive layer of less than one pixel width.  Therefore it would have been obvious to one of ordinary skill in the art to provide the method of exposing two patterns that are displaced with a relative displacement between the micromirror device and the light sensitive layer of less than one pixel width to the invention of Klenk in order to improve imaging resolution.
7, 10-12 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klenk in view of Deguenther et al. (Deguenther) (WO 2015/074746).	
Regarding claim 7 and 10-12, Klenk does not disclose wherein exposure pattern grid lines of the exposure pattern which are horizontal and/or vertical, are arranged running obliquely and/or are distorted affinely.  Deguenther discloses wherein exposure pattern grid lines of the exposure pattern which are horizontal and vertical (Fig. 18, p. 35, line 23-33), are arranged running obliquely (Fig. 18) and/or are distorted affinely (p. 38, line 23 – p. 39, line 11).  Therefore, it would have been obvious to one of ordinary skill in the art to provide wherein exposure pattern grid lines of the exposure pattern which are horizontal and vertical, are arranged running obliquely and are distorted affinely in order to improve imaging resolution.
Response to Arguments
	Applicant argues that Klenk does not disclose the claimed invention.  Applicant argues that Klenk discloses superimposition of 1 mm wide stripe that comes about when the DMD moves 9 mm to the right.  However, the claim language is not distinguished from the disclosure of Klenk in that the claim language is directed to overlaying of adjacent mirror intensity profiles and summing intensity profiles.  In fact, Fig. 6 of the current application seems to disclose similar overlaying of the intensity profiles as Klenk.  
	Applicant further argues that Thuren and Deguenther references do not disclose the limitation of the independent claims.  However, Thuren and Deguenther are secondary reference relied merely for the limitations in the dependent claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER B KIM whose telephone number is (571)272-2120.  The examiner can normally be reached on M-F 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on (571) 272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/PETER B KIM/Primary Examiner, Art Unit 2882                                                                                                                                                                                                        March 24, 2021